Jones, J.
It is the first contention of appellant’s counsel that the policy of insurance issued to the railroad company and the qoupons issued thereunder are not within or subject to the standard policy law of the state and therefore there is no subject matter within the jurisdiction of the commissioner.
Counsel point out that the principal object of the standard policy law was to promote uniformity in the administration of insurance law throughout the country; that the standard policy laws of Minnesota, Michigan, and Wisconsin are identical, but that the purpose of their enactment has been defeated in the instant case since the commissioners of Minnesota and Michigan authorized the issuance of the coupons under the policy in this proceeding while the commissioner of Wisconsin has ordered their discontinuance.
It is argued that the evils sought to be remedied by a statute constitute a guide to its interpretation. As illustrating this proposition counsel cite the case Church of the Holy Trinity v. U. S. 143 U. S. 457, 12 Sup. Ct. 511, in which the church made a contract with a clergyman, an alien and a resident of England, whereby he was to remove to New York City and become the rector and pastor of the church. An action was brought to recover the penalty prescribed by the contract labor law. It was the decision of the court that although the act of the corporation was within the letter of the statute, yet it was not within the statute because not within its spirit nor within the intention of its make'rs. It was further held that a guide to the meaning of a statute is found in the evil which it is designed to remedy *315and for this “the court properly looks at contemporaneous events, the situation as it existed, and as it was pressed upon the attention of the legislative body.” Church of the Holy Trinity v. U. S. 143 U. S. 457, 463, 12 Sup. Ct. 511.
Counsel also cite on this proposition Takao Ozawa v. U. S. 260 U. S. 178, 43 Sup. Ct. 65, and Heydenfeldt v. Daney G. & S. M. Co. 93 U. S. 634.
It is further contended in the brief that the issuance of individual policies was not an evil intended to be remedied by the statute, since it provided for coverage by blanket policies which might be issued by responsible corporations for the protection of persons having with them contractual relations, and it was considered that such policies were not subject to any of the impositions incident to individual policies, and therefore they were exempted.
It is further pointed out in the brief that it was intended to remedy only the evils in connection with the ordinary individual policies, since the statute exempted from certain of its provisions all forms of travel policies then known to the business. Counsel say in their brief:
“The purpose of the law was obviously to subject to its requirements all individual accident and health policies issued in the usual course, and to enforce uniformity in the phraseology and form of such policies, at the same time exempting from its operations and burdens all blanket policies, issued to theoretically responsible corporations for the benefit of those occupying contractual relations with them and railroad travel policies issued at stations and ticket offices by the regular employees of railroad companies.”
It is a familiar and ancient rule that statutes should be expounded not merely according to the letter but according to the meaning. In the case above cited, in the very interesting opinion by Mr. Justice Brewer, this rule was liberally applied, and it was held that the title of the act, the .evil intended to be remedied, and the history of the statute all concurred in showing the intent of Congress was simply *316to stay the influx of cheap unskilled labor. In closing the opinion it was said:
“It is the duty of the courts, under those circumstances, to say that, however broad the language of the statute may be, the act, although within the letter, is not within the intention of the legislature, and therefore cannot be within the statute.” Church of the Holy Trinity v. U. S. 143 U. S. 457, 472, 12 Sup. Ct. 511.
Although it is the primary rule of construction to give effect to the legislative intent, yet if a statute is plain and unambiguous then interpretation is unnecessary. It is not the function of the court to add language to a statute or to add exceptions because the statute may to the court seem unwise.
“The courts have no function of legislation, and simply seek to ascertain the will of the legislator. It is true there are cases in which the letter of the statute is not deemed controlling, but the cases are few and exceptional, and only arise where there are cogent reasons for believing that the letter does not fully and accurately disclose the intent. No mere omission, no mere failure to provide for contingencies, which it may seem wise to have specifically provided for, justify any judicial addition to the language of the statute.” 2 Lewis’ Sutherland, Stat. Constr. (2d ed.) p. 700; U. S. v. Goldenberg, 168 U. S. 95, 18 Sup. Ct. 3, 42 Lawy. Ed. 394.
Many cases might be cited illustrating the rule that the primary consideration in construing statutes is to ascertain the legislative intent; but perhaps a greater number to the effect that the intention must be primarily determined from the language of the statute itself, and that intentions cannot be imputed to the legislature except those to be gathered from the terms of the law.
Sec. 208.05, Stats., is a prohibition against the issuance of policies of insurance until certain conditions have been complied with. Sub. (12) (1) makes sec. 208.05-inap-plicable to certain forms of general or blanket policies of insurance, and sub. (12) (4) provides that certain provisions *317may be omitted from railroad ticket policies sold at railroad stations or ticket offices by railroad employees.
It is plain that appellant was engaged in the business of accident insurance and that the coupons, sometimes called coupon policies, were far from complying with the requirements of par. (1), (2), and (3), sub. (12), sec. 208.05.
Undoubtedly it was one of the objects of the standard accident policy statute that policies should be delivered, making it possible that holders could easily know the contents of their contracts. The coupon furnishes only very meager information in this respect, and the only way in which the insured can ascertain the nature of his contract is to call for a copy filed with the railroad company. Clearly the method of insurance adopted does not conform to the letter of the statute and it is difficult to figure out how it conforms to the spirit.
It is argued that par. (4), sub. (12), of the statute indicates that it was not the legislative intent that this kind of insurance should be included within the statute. That subsection makes special provision for railroad ticket policies, including them within the terms of the statute, but allowing the omission of some of the provisions required in the regular standard policy, thus making some concessions for the convenience of the traveling public.
Although with these omissions the policy thus authorized is considerably less bulky than the ordinary accident policy, nevertheless it is one by which the insured can understand the material parts of his contract. The fact that the statute makes provision for railroad ticket policies and in effect prescribes what they shall contain and what may be omitted indicates the legislative intent to include within the statute insurance sold at railroad stations or ticket offices.
It is next argued by appellant’s counsel that if it should be held that this form of policy falls within the general provisions of sec. 208.05, Stats., then it should be held that the coupon ticket accident policy issued to the railroads is in-*318eluded within the class of policies excepted in sub. (12), quoted in the statement of facts.
Under the proposed plan the policy is delivered to the railroad company for the benefit and use of the passengers insured, and it is claimed that, this is a constructive delivery and in that respect satisfies the statute. It is argued tljat there should be given to the words “general or blanket policy” a liberal construction broad enough to include the policies issued by the appellant.
The form of policy referred to in this section contemplates a single premium to be paid by the corporation or other entity securing the insurance to cover the risks of all persons assured under the policy. By the plan proposed by the appellant each insured person obtains his own insurance, pays his own premium, and obtains his coupon or evidence that he may have his policy by demanding it. On the theory of appellant’s counsel there should also be given a very liberal construction to the word “classes.”
The policy delivered to the railroad company clearly does not cover officers, members, or, employees of the company. The passengers on a, train can hardly be included in the term “departments” of the company. We do not think that passengers who buy insurance on the plan proposed can be said to be a class of a railroad company within the meaning of the statute.
The word “classes” follows the words “officers, members, or employees,” describing persons who have a permanent connection with the corporation. It seems a rather strained construction to apply it to those who have no other association than that of passengers. We cannot better state our view than by adopting the language of the trial judge:
“By the use of the word ‘thereof’ in connection with ‘classes or departments,’ the legislature evidenced an intent to refer to the prior provisions of this subdivision, that is, either to different departments of corporations, associations, or organizations or classes of officers, members, or. em*319ployees. Passengers of railroad trains are neither officers, members, nor employees, and cannot therefore be ‘classes . . . thereof.’ The groups, classes, or departments whose blanket insurance is exempt by subdivision (12) (1) of sec. 208.05, Stats., are groups or classes in existence when the insurance policy is issued, not groups or classes that are brought into being by the individuals who secure the insurance and only when the insurance is secured.”
The following is a very familiar rule of statutory construction :
“The rale is that where words of a particular description in a statute are followed by general words that are not so specific and limited, unless there be a clear manifestation of a contrary purpose the general words are to be construed as applicable to persons or things or cases of like kind to those designated by the particular words.” 2 Lewis’ Sutherland, Stat. Constr. (2d ed.) § 422.
It is claimed by appellant’s counsel that if the statute is held to prevent the proposed form of insurance it is unconstitutional as interfering with the right of contract and as an unreasonable exercise of the police power.
There is no longer doubt that a state has the power to prescribe standard policies with respect to fire insurance and to limit insurance companies, domestic or foreign, to the issuance of policies on property within the borders of the state. 14 Ruling, Case Law, 859; 1 Joyce, Ins. (2d ed.) § 176c.
Statutes of this character have been adopted in many states, and in some states statutes exist the object of which is to standardize policies of life and accident insurance. These statutes are based on the theory that the business of insurance so far affects the public welfare that it is a proper subject for regulation by the state.
Experience showed that without such regulation in both fire and life policies there was infinite variety in the forms of contracts. Ingenious and ambiguous clauses, often in *320print almost illegible, were inserted in such a manner that policy-holders often suffered grievous injustice.
That insurance contracts are so far matters'of public interest that they may be reasonably regulated under the police power is illustrated by statutes which have been generally upheld in our own and many states as to the effect of false representations and warranties. Other illustrations of such statutes are those regulating insurance agents and brokers and those preventing rebates and discrimination in rates. By such statutes as are here referred to and by others which it is not necessary to' mention the states have imposed conditions upon insurance companies restraining the liberty of contract which may be exercised by private persons, and this kind of regulation has been quite generally sustained.
Although the legislature may not delegate to officers the power to prescribe the form of insurance contracts (Dowling v. Lancashire Ins. Co. 92 Wis. 63, 65 N. W. 738; 1 Cooley, Ins. 526, 529), it can leave to administrative officers like insurance commissioners the proper administration of statutes relating to standard provisions in policies. New York Life Ins. Co. v. Hardison, 199 Mass. 190, 85 N. E. 410; Ætna Life Ins. Co. v. Hardison, 199 Mass. 181, 85 N. E. 407; 14 Ruling Case Law, 859.
It was claimed in statements before the insurance commissioner that the Dickson insurance device has many advantages over the other systems of insuring passengers on railroads; that it gives much more liberal indemnity in cases of accidental death and also in case of bodily injuries; that it is much more liberal to women than the old system; that it does not exempt accidents to those who are injured while getting on or off from moving trains; that it does not except persons injured while on platforms; that it is more liberal as to age limits; that it is much less expensive; that it is a much more convenient system in that the coupons can be more quickly prepared and delivered than ordinary policies for railroad travel insurance; that- all these advantages had *321greatly increased the amount of accident insurance taken by the traveling public.
The above are only some of the advantages thus claimed, and it is argued that it could not have been within the intention of the legislature to prohibit a method of insurance so convenient and useful to the traveling public.
There is no rule better settled than that the responsibility for the wisdom of legislation rests with the legislature and not with the courts. In a leading case sustaining state regulation of insurance companies under the police power, the court said, quoting from a former case:
“ ‘The scope of judicial inquiry in deciding the question of power is not to be confused with the scope of legislative considerations in dealing with the matter of policy. Whether the enactment is wise or unwise, whether it is based on sound economic theory, whether it is the best means to achieve the desired result, whether, in short, the legislative discretion within its prescribed limits should be,exercised in a particular manner, are matters for the judgment of the legislature, and the earnest conflict of serious opinion does not suffice to bring them within the range of judicial cognizance.’ ” German Alliance Ins. Co. v. Kansas, 233 U. S. 389, 414, 34 Sup. Ct. 612; Chicago, B. & Q. R. Co. v. McGuire, 219 U. S. 549, 31 Sup. Ct. 259.
It would be a somewhat dangerous rule of construction to hold that a system of insurance quite different from those authorized by the statute would have been permitted by the legislature if it had been then known, and therefore was sanctioned by the act. This would not be liberal interpretation to ascertain the intent, but judicial legislation by engrafting' on the statute provisions never in the legislative mind.
It is argued by appellant’s counsel that the refusal to permit insurance under the plan proposed is derogative of the right of the patentee under his patent and constitutes an unreasonable' and unconstitutional exercise of the police power.. It seems to be well settled that the patent laws do *322not displace the police powers of the state, and that the rights of patentees are subordinate to the general authority of the state over all the property within its limits.
The effect of the patent is to prevent others from manufacturing or selling the invention, but it does not enable the owner to avoid the general laws of the state. Motion Picture P. Co. v. Universal Film Mfg. Co. 243 U. S. 502, 37 Sup. Ct. 416; Webber v. Virginia, 103 U. S. 344.
In large degree the legislature must determine what laws should be passed for the protection and welfare of the public and in what manner the police power is to be exercised. But it is within the jurisdiction of the courts to determine whether that exercise has been unreasonable or whether it arbitrarily imposes unnecessary restrictions on lawful occupations or invades constitutional rights. State ex rel. Zillmer v. Kreutzberg, 114 Wis. 530, 90 N. W. 1098; State v. Redmon, 134 Wis. 89, 114 N. W. 137.
Cases already cited sustain the view that insurance is so far a matter concerning the public welfare that legislation may properly regulate the manner in which it is to be conducted. The manner, of regulation may be inexpedient and unwise, but that does not necessarily subject it to judicial condemnation.
In view of the objects sought to be accomplished and the evils sought to be remedied we cannot say that the legislature exceeded its police powers in enacting the statute in question. German Alliance Ins. Co. v. Kansas, 233 U. S. 389, 34 Sup. Ct. 612; Chicago, B. & Q. R. Co. v. McGuire, 219 U. S. 549, 31 Sup. Ct. 259.
It is further argued that the policy issued to the railroad company was legal under the interpretation placed upon it by the states of Minnesota and Michigan and that its validity is impaired by the ruling of the commissioner and the judgment of the circuit court.
It seems to be a sufficient answer to say that the statute was enacted before the contract was made and that the fact *323that officials of other, states may have approved the proposed system of insurance does not make that approval binding in this state.
It is also argued that the ruling of the commissioner and the judgment of the circuit court are in violation of the United States constitution in that they constitute an attempt to regulate interstate commerce. In New York Life Ins. Co. v. Deer Lodge Co. 231 U. S. 495, 34 Sup. Ct. 167, it was held that the issuing of an insurance policy is not commerce but a personal contract, and that the regulations by a state in regard to policies delivered in the state by nonresident insurance companies are not unconstitutional as a burden on interstate commerce. In the opinion Mr. Justice McKenna reviewed former decisions, answering the many reasons urged for the claim that the question of interstate commerce was involved, and came to the conclusion above stated. The reasoning in the case seems conclusive, and we do not consider that the result would be changed by the fact that coupons are attached to railroad tickets or. that this form of insurance might be an inducement to travel on railroad lines where such insurance could be procured.
In the hearing before the Wisconsin commissioner a very favorable showing was made with respect to the system of insurance proposed, a showing which might appeal with much force to the legislature, and it is with some regret that we feel compelled to hold that the system is not authorized by the existing statute.
By the Court. — The judgment of the circuit court is affirmed, and the original proceeding by certiorari in this court is dismissed.
Rosenberry and Eschweiler, JJ., dissent.